Citation Nr: 1033894	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-23 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a heart disorder as 
secondary to diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy 
as secondary to diabetes mellitus.
  
6.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 15, 2003 to 
November 7, 2003.  He also had service in the Reserves from 
February 1985 to March 1998.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in 
pertinent part, denied service connection for the issues 
currently on appeal.

This matter was previously before the Board in February 2009, at 
which time it was remanded for further evidentiary development.  
The case has returned to the Board and is again ready for 
appellate action.

The Veteran also had perfected an appeal of the RO's denial of 
service connection for diverticulitis; however, this issue was 
resolved in the Veteran's favor in a March 2010 rating decision.  
The Veteran has not yet appealed either the initial rating or 
effective date assigned for this condition.  See Grantham, 114 
F.3d at 1156.  Therefore, it is not before the Board.

The issue of service connection for bilateral hearing loss is 
again REMANDED to the agency of original jurisdiction (AOJ) via 
the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran 
entered active service in March 2003 with pre-existing diabetes 
mellitus, hemorrhoids, and hypertension.

2.  There is clear and unmistakable evidence that the Veteran's 
diabetes mellitus, hemorrhoids, and hypertension were not 
permanently aggravated beyond their natural progression by 
service.

3.  The Veteran does not currently have any underlying primary 
service-connected disorder to which his peripheral neuropathy may 
be secondary.

4.  The Veteran does not currently have any underlying primary 
service-connected disorder to which his heart disorder may be 
secondary.


CONCLUSIONS OF LAW

1.  Diabetes mellitus clearly and unmistakably existed prior to 
the Veteran's entry into military service, and the presumption of 
soundness at induction is rebutted.  38 U.S.C.A. §§ 1110, 1111, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307 (2009).

2.  Diabetes mellitus that pre-existed service was not aggravated 
during service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307 (2009).

3.  Hemorrhoids clearly and unmistakably existed prior to the 
Veteran's entry into military service, and the presumption of 
soundness at induction is rebutted.  38 U.S.C.A. §§ 1110, 1111, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307 (2009).

4.  Hemorrhoids that pre-existed service were not aggravated 
during service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307 (2009).

5.  Hypertension clearly and unmistakably existed prior to the 
Veteran's entry into military service, and the presumption of 
soundness at induction is rebutted.  38 U.S.C.A. §§ 1110, 1111, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307 (2009).

6.  Hypertension that pre-existed service was not aggravated 
during service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307 (2009).

7.  Peripheral neuropathy is not proximately due to, the result 
of, or chronically aggravated by service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2009).

8.  A heart disorder is not proximately due to, the result of, or 
chronically aggravated by service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of  VCAA letters from the RO to 
the Veteran dated in March 2004 and February 2009.  These letters 
effectively satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by 
(1) informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Moreover, in a letter dated in March 2006 and the VCAA letter 
dated in February 2009, the RO further advised the Veteran that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Additionally, in the February 2009 VCAA letter, the RO informed 
the Veteran of additional information necessary to establish 
service connection for a disability as secondary to a service-
connected disability.  Thus, the Veteran has received all 
required notice in this case, such that there is no error in 
content.

However, the Board acknowledges the RO did not provide notice 
with regard to secondary service connection and pursuant to 
Dingess, supra, until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the 
U.S. Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, additional notice, including Dingess notice, was provided 
after issuance of the initial AOJ decision in March 2005.  
However, both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness of 
the adjudication, as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(holding that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In this case, after providing VCAA notice in March 2004, followed 
by subsequent VCAA, secondary service connection, and Dingess 
notice in March 2006 and February 2009, the RO readjudicated the 
claims in an SSOC dated in March 2010.  Thus, the timing defect 
in the notice has been rectified.  In any case, the Veteran has 
never alleged how any timing error prevented him from 
meaningfully participating in the adjudication of his claims.  As 
such, the Veteran has not established prejudicial error in the 
timing of VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), all relevant VA treatment records, and private 
treatment records as identified and authorized by the Veteran.  
Further, the Veteran has submitted statements in support of his 
claims.  Additionally, the VA has provided the Veteran with VA 
examinations in connection with his claims.  Thus, there is no 
indication that any additional evidence remains outstanding.  The 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its February 2009 remand.  Specifically, the RO was 
instructed to provide the Veteran with a corrective notice 
regarding secondary service connection, pursuant to 38 C.F.R. 
§ 3.310; to arrange for the Veteran to undergo VA examinations to 
determine whether his diabetes mellitus, hemorrhoids, and 
hypertension increased in their severity during active service, 
and if so, whether such increases were due to the natural 
progression of the diseases; to arrange for VA examinations to 
determine whether bilateral hearing loss was related to military 
service; and to readjudicate the claims.  The Board finds that 
the RO has complied with these instructions.  Notice with regard 
to secondary service connection has been provided, and VA 
examination reports dated in May 2009 substantially comply with 
the Board's February 2009 remand directives as they have 
responded to the questions posed by the Board in its February 
2009 remand.  Stegall v. West, 11 Vet. App. 268 (1998).    

Analysis - Service Connection by Aggravation

For purposes of establishing service connection under 38 U.S.C.A. 
§ 1110, every Veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. 
§§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable 
evidence both that the disease or injury in question existed 
prior to service and that it was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required 
to show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this rebuttal 
standard attaches.  

This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not noted at 
entry, but was shown by clear and unmistakable evidence to have 
existed prior to entry, the burden then shifted to the claimant 
to show that the condition increased in severity during service.

If a pre-existing disability is noted upon entry into service, 
the Veteran cannot bring a claim for service connection for that 
disability, but the Veteran may bring a claim for service-
connected aggravation of that disability.  In that case, 38 
U.S.C.A. 
§ 1153 applies and the burden falls on the Veteran to establish 
aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A pre-existing injury or disease will be considered to have been 
aggravated during service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995); see also Davis v. Principi, 276 F.3d 1341, 
1345 (Fed. Cir. 2002) (holding that evidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat Veteran to establish an increase in 
disability).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay testimony 
is competent when it regards the readily observable features or 
symptoms of injury or illness and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

A.  Diabetes Mellitus

In this case, while the Veteran does not deny that his diabetes 
mellitus existed prior to service, he contends that it 
progressively worsened during active duty.  See the Veteran's 
statement dated in March 2006.

As previously mentioned, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, a recent VA examination in May 2009 revealed that the 
Veteran currently has diabetes mellitus.  Thus, there is 
sufficient evidence that the veteran currently has this disorder.

The Veteran acknowledges, and his STRs show, that he was 
diagnosed with diabetes mellitus prior to entering active duty in 
March 2003.  In this regard, his Reserves STRs show treatment and 
medication prescription for diabetes mellitus as early as March 
1999.  During an annual examination in February 1995, the Veteran 
also reported sugar in his urine.  Further, an April 2003 
examination noted diabetes mellitus as a defect, and indicated 
that the Veteran had been on insulin therapy for four years.  
Therefore, he clearly and unmistakably had diabetes mellitus 
prior to beginning his active military service in March 2003.  
See 38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b).

Because the Veteran's diabetes mellitus was diagnosed prior to 
his active service, he is not entitled to the presumption of 
soundness.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  His 
Reserves STRs provide clear and unmistakable evidence supporting 
this conclusion.  See id. 

Thus, in accordance with VAOPGCPREC 3-2003, it follows that VA is 
not required to show there was clearly and unmistakably no 
aggravation of the Veteran's pre-existing diabetes mellitus 
during service beyond its natural progression.  Rather, it is the 
Veteran's burden to show a chronic (i.e., permanent) worsening of 
his pre-existing diabetes mellitus during service.  In other 
words, he may only bring a claim for aggravation of this pre-
existing condition.  Wagner, 370 F.3d at 1096.

As already alluded to, a preexisting injury or disease will be 
considered to have been aggravated during service when there is 
an increase in disability during service, unless there is a 
specific finding that the increase in disability is due to the 
natural progression of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Moreover, aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995).    

In this respect, a memorandum to the Physical Evaluation Board 
Liaison Officer dated in April 2003 indicated that the Veteran 
did not meet the retention standards due to his diabetes 
mellitus, for which he took medication (insulin) daily.  The 
memorandum indicated that the diabetes mellitus existed prior to 
service, but was not aggravated by service.  More importantly, a 
VA examiner recently provided a detailed examination of the 
Veteran, noting that he was on insulin prior to entering active 
service in March 2003, during active service, and following 
active service.  He concluded that there is no evidence that the 
Veteran's diabetes mellitus worsened during active duty, that the 
disorder has demonstrated good control over time, and that, given 
the multiple treatments during active service, the diabetes 
mellitus was favorably impacted rather than adversely affected by 
military service.  See VA examination report dated in May 2009.  
Therefore, there is clear and unmistakable evidence that the 
Veteran's pre-existing diabetes mellitus was not aggravated by 
his service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). See 
also Wagner, supra; VAOPGCPREC 3-2003.    
  
Accordingly, as the preponderance of the evidence is against the 
Veteran's claim for service connection for diabetes mellitus, on 
the basis of aggravation of a pre-existing condition during 
service, the "benefit of the doubt" rule is not for 
application, and this claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



B.  Hemorrhoids

In this case, the Veteran contends that his hemorrhoids 
progressively worsened during active duty.  See VA Form 9 dated 
in July 2006.

As previously mentioned, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, a recent VA examination in May 2009 revealed that the 
Veteran currently has hemorrhoids and has had a hemorrhoidectomy.  
Thus, there is sufficient evidence that the Veteran currently has 
this disorder.

The Veteran's January 1993 enlistment examination for the 
Reserves noted that he had hemorrhoids prior to active service in 
March 2003.  Further, an April 2003 examination noted hemorrhoids 
as a defect.  Therefore, the Veteran clearly and unmistakably had 
hemorrhoids prior to beginning his military service in March 
2003.  See 38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b).

Because the Veteran's hemorrhoids were diagnosed prior to his 
active service, he is not entitled to the presumption of 
soundness.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  His 
January 1993 enlistment examination provides clear and 
unmistakable evidence supporting this conclusion.  See id. 

Thus, as discussed above, in accordance with VAOPGCPREC 3-2003, 
it is the Veteran's burden to show a chronic (i.e., permanent) 
worsening of his pre-existing hemorrhoids during service.  
In other words, he may only bring a claim for aggravation of this 
pre-existing condition.  Wagner, 370 F.3d at 1096.

As already alluded to, a preexisting injury or disease will be 
considered to have been aggravated during service when there is 
an increase in disability during service, unless there is a 
specific finding that the increase in disability is due to the 
natural progression of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Moreover, aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; 
Falzone, 8 Vet. App. at 402.    

In this respect, the Veteran's STRs from March 2003 to November 
2003, his period of active duty, fail to show complaints of, or 
treatment for, exacerbation of hemorrhoids.  A VA examiner in May 
2009 also indicated that the evidence of record is consistent 
with natural progression of hemorrhoids while on active duty.  
See VA examination report dated in May 2009.  Therefore, there is 
clear and unmistakable evidence that the Veteran's pre-existing 
hemorrhoids were not aggravated by his service.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b). See also Wagner, supra; VAOPGCPREC 
3-2003.    
  
Accordingly, as the preponderance of the evidence is against the 
Veteran's claim for service connection for hemorrhoids, on the 
basis of aggravation of a pre-existing condition during service, 
the "benefit of the doubt" rule is not for application, and 
this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 49.

C.  Hypertension

Finally, with regard to his hypertension, the Veteran contends 
that this disorder was controlled prior to his entry into active 
duty, at which time it became uncontrolled.  See the Veteran's 
statement dated in March 2006.

As previously mentioned, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, a recent VA examination in May 2009 revealed that the 
Veteran currently has hypertension.  Thus, there is sufficient 
evidence that the Veteran currently has this disorder.

The Veteran acknowledges, and his STRs show, that he was 
diagnosed with hypertension prior to entering active duty in 
March 2003.  In this regard, his Reserves STRs show treatment and 
medication for hypertension as early as February 1998.  During an 
annual examination in February 1995, the Veteran also reported 
experiencing high blood pressure.  Further, an April 2003 
examination noted hypertension as a defect.  Therefore, he 
clearly and unmistakably had diabetes mellitus prior to beginning 
his active military service in March 2003.  See 38 U.S.C.A. § 
1111, 38 C.F.R. § 3.304(b).

Because the Veteran's hypertension was diagnosed prior to his 
active service, he is not entitled to the presumption of 
soundness.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  His 
Reserves STRs provide clear and unmistakable evidence supporting 
this conclusion.  See id. 

Thus, as discussed above, in accordance with VAOPGCPREC 3-2003, 
it is the Veteran's burden to show a chronic (i.e., permanent) 
worsening of his pre-existing hypertension during service.  
In other words, he may only bring a claim for aggravation of this 
pre-existing condition.  Wagner, 370 F.3d at 1096.

As already alluded to, a preexisting injury or disease will be 
considered to have been aggravated during service when there is 
an increase in disability during service, unless there is a 
specific finding that the increase in disability is due to the 
natural progression of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Moreover, aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; 
Falzone, 8 Vet. App. at 402.    

In this respect, a VA examiner recently provided a detailed 
examination of the Veteran, noting that there were periods of 
uncontrolled hypertension and controlled hypertension both prior 
to and during active duty.  He thus concluded that there is no 
evidence demonstrating that the hypertension worsened during 
active duty.  If anything, the VA examiner stated, it is more 
likely than not that access to medical care during active duty 
exerted a favorable impact on the hypertension.  See VA 
examination report dated in May 2009.  Therefore, there is clear 
and unmistakable evidence that the Veteran's pre-existing 
hypertension was not aggravated by his service.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b). See also Wagner, supra; VAOPGCPREC 
3-2003.    
  
Accordingly, as the preponderance of the evidence is against the 
Veteran's claim for service connection for hypertension, on the 
basis of aggravation of a pre-existing condition during service, 
the "benefit of the doubt" rule is not for application, and 
this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 49.

Analysis - Secondary Service Connection

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310.  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service- connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  Generally, when a Veteran contends that a 
service-connected disability has caused a new disorder, there 
must be competent medical evidence that the secondary disorder 
was caused or chronically worsened by the service-connected 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen v. 
Brown, 7 Vet. App. 439 (1995), it was made clear in the comments 
to the regulation that the changes were intended to place a 
burden on the Veteran to establish a pre-aggravation baseline 
level of disability for the nonservice-connected disability 
before an award of service connection may be made.  Given what 
appear to be substantive changes, and because the Veteran's 
claims were pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that, when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

A.  Heart Disorder

In this case, the Veteran contends that his heart disorder 
resulted from his diabetes mellitus.  See VA Form 9 dated in July 
2006.  In this regard, the RO also considered service connection 
on a secondary service for this condition in its March 2010 SSOC.  
Thus, the Veteran will not be prejudiced in the Board's 
consideration of service connection on a secondary basis in this 
appeal.

A review of private treatment records reveals that the Veteran 
complained of chest pain in February 1989.  He was admitted to 
the hospital for evaluation and diagnosed with chest pain 
syndrome, with no evidence of coronary disease.  Also, according 
to a September 1989 report of operation for cardiac 
catheterization, the Veteran did not have coronary artery 
disease.  However, a September 1989 echocardiogram found some 
atherosclerosis.  Nonetheless, an October 1997 private treatment 
note reported no heart defects.  In contrast, treatment notes 
dated from October 1998 indicated that the Veteran has 
hypertensive heart disease.  Subsequently, in December 2003, 
catheterization and a stress test found coronary artery disease.  
Further, a May 2003 echocardiogram found left ventricular 
hypertrophy.  A January 2004 chest X-ray by a private physician 
indicated atherosclerosis, lower zone atelectasis, and small 
effusions.  

VA treatment records are silent as to complaints of, or treatment 
for, a heart disorder.  A VA examination report dated in July 
2004 provided a diagnosis of atherosclerotic heart disease, which 
is more likely than not due to hypertension.  However, a May 2009 
VA examination report indicated no heart disorder.  See VA 
examination reports dated in July 2004 and May 2009.  

Based on the evidence of record, the Board finds that service 
connection for the Veteran's alleged heart disorder as secondary 
to his diabetes mellitus is not warranted.  In this case, there 
is no competent medical evidence to support the contention that 
the Veteran's diabetes mellitus has caused or aggravated his 
heart disorder.  38 C.F.R. § 3.310, Allen, supra.  Furthermore, 
the Veteran here has no service-connected disability to which the 
heart disorder may be secondary.  Although the July 2004 VA 
examiner indicated that his heart disorder was related to his 
hypertension, and the Veteran argues that it is related to his 
diabetes mellitus, the Veteran's claims of service connection for 
diabetes mellitus and hypertension have  already been denied, as 
alluded to above.  See 38 C.F.R. 
§ 3.310(a).  As such, the Board finds that service connection 
cannot be granted for the Veteran's heart disorder.

Accordingly, the preponderance of the evidence is against the 
Veteran's heart disorder claim on a secondary basis.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

B.  Peripheral Neuropathy

The Board now turns to analysis of the evidence with regard to 
the Veteran's peripheral neuropathy.  In this case, the Veteran 
has been shown to have peripheral neuropathy, which has been 
shown to be secondary to his diabetes mellitus.  See VA 
examination reports dated in July 2004 and May 2009.  In this 
regard, the RO also considered service connection on a secondary 
service for this condition in its March 2010 SSOC.  Thus, the 
Veteran will not be prejudiced in the Board's consideration of 
service connection on a secondary basis in this appeal. 

As noted above, a review of VA treatment records reveals that the 
Veteran has sensory-motor polyneuropathy in the hands and feet, 
more likely than not related to his diabetes mellitus.  See VA 
examination reports dated in July 2004 and May 2009.  However, in 
this case, the Veteran has no service-connected disability to 
which the peripheral neuropathy may be secondary.  Although the 
July 2004 and May 2009 VA examiners indicated that his peripheral 
neuropathy was related to his diabetes mellitus, the Veteran's 
claim of service connection for diabetes mellitus has already 
been denied, as alluded to above.  See 38 C.F.R. § 3.310(a).  

Accordingly, the preponderance of the evidence is against the 
Veteran's peripheral neuropathy claim on a secondary basis.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for hemorrhoids is denied.

Service connection for hypertension is denied.

Service connection for a heart disorder is denied. 

Service connection for peripheral neuropathy is denied.


REMAND

Before addressing the merits of the issue concerning service 
connection for bilateral hearing loss, the Board finds that 
additional development is required.

In this case, the Board finds that another remand is necessary in 
order to clarify a medical nexus opinion regarding the Veteran's 
bilateral hearing loss as provided by a May 2009 VA examiner.  
Specifically, the May 2009 VA examiner diagnosed the Veteran with 
mild to moderate high frequency sensorineural hearing loss in the 
right ear and mild high frequency sensorineural hearing loss in 
the left ear.  The VA examiner noted that there was a mild 
hearing loss in the right ear in May 2001 and April 2003, and 
that hearing loss was not noted on the Veteran's entrance 
examination in 1993.  Thus, he concluded, it is at least as 
likely as not that the Veteran's current hearing loss began while 
in the Reserves and not while on active duty.  In other words, 
the Veteran's bilateral hearing loss pre-existed his active duty 
in March 2003.  However, the VA examiner provided no opinion 
regarding the question of whether the Veteran's bilateral hearing 
loss was aggravated by his active duty from March 2003 to 
November 2003.

In this regard, as discussed above for purposes of establishing 
service connection under 38 U.S.C.A. § 1110, every Veteran shall 
be taken to have been in sound condition when examined, accepted, 
and enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 U.S.C.A. 
§§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  

In order to rebut the presumption of soundness in 38 U.S.C.A. § 
1111, VA must demonstrate by clear and unmistakable evidence both 
that the disease or injury in question existed prior to service 
and that it was not aggravated by service.  VAOPGCPREC 3-2003 
(July 16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  

If a pre-existing disability is noted upon entry into service, 
the Veteran cannot bring a claim for service connection for that 
disability, but the Veteran may bring a claim for service-
connected aggravation of that disability.  In that case, 38 
U.S.C.A. 
§ 1153 applies and the burden falls on the Veteran to establish 
aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A pre-existing injury or disease will be considered to have been 
aggravated during service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995); see also Davis v. Principi, 276 F.3d 1341, 
1345 (Fed. Cir. 2002) (holding that evidence of a temporary 
flare-up, without more, does not satisfy the level of proof 
required of a non-combat Veteran to establish an increase in 
disability).  

Thus, the Board finds another remand is necessary to correct this 
matter.  See Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

1.  Request that the previous May 2009 VA 
audiology examiner provide an addendum to his 
or her previous opinion, if that physician is 
still available.  The claims file, including 
a complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical history.  

Specifically, the examiner should provide a 
clarification as to the following:

(a)  Is the Veteran's current bilateral 
hearing loss the result of a permanent 
increase in severity of his pre-existing 
hearing loss during his military service?

(b)  If there was a measurable increase 
in severity for his hearing loss during his 
period of service, was there clear and 
unmistakable evidence this permanent increase 
in severity was due to the natural 
progression of the disability?  

A complete rationale should be provided for 
any opinion given.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, he or she should 
expressly indicate this and provide a 
supporting rationale as to why an opinion 
cannot be made without resorting to 
speculation.  

Another VA examination is not necessary in 
order to provide this opinion, unless the 
previous VA examiner listed on the May 2009 
report is unavailable, and a new examiner 
indicates a physical examination is necessary 
in order to adequately answer the questions 
posed. 

2.  Following completion of the above, 
readjudicate the  claim of service connection 
for bilateral hearing loss in light of the 
addendum to the medical nexus opinion 
provided and any additional medical evidence 
received since the SSOC in March 2010.  If 
the claim is not granted to the Veteran's 
satisfaction, send him and his representative 
another SSOC.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  The Veteran and his 
representative should be given an opportunity 
to respond to the SSOC before returning the 
file to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).





______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


